Citation Nr: 1213043	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for tinnitus and bilateral hearing loss.  

In December 2009 and July 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to noise exposure during active duty service.

2.  The Veteran does not have a bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b)  (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A bilateral hearing loss disability was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for tinnitus and bilateral hearing loss as they were incurred due to acoustic trauma during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Tinnitus

The Veteran contends that he incurred bilateral tinnitus due to noise exposure during active duty service as an infantryman in the Republic of Vietnam.  The Veteran was diagnosed with tinnitus by an audiologist at the St. Louis VA Medical Center (VAMC) in December 2003.  He was also noted to have a hearing barrier of ringing in the ears by his VA primary care physician in June 2005.  The Veteran is competent to describe the presence of observable symptomatology such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the record establishes the presence of a current disability.  

Service treatment records are negative for evidence of tinnitus, but the Veteran has stated that he was exposed to loud noise during active duty service in Vietnam.  
Service personnel records establish that the Veteran served as a rifleman in Vietnam and has been awarded service connection for posttraumatic stress disorder (PTSD) based on combat stressors.  When a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  Acoustic trauma, such as that described by the Veteran, is consistent with the circumstances of his service in Vietnam.  Thus, the sole question for consideration is whether the Veteran's current tinnitus is attributable to the in-service noise exposure. 

The Veteran has reported a continuity of symptoms since active duty service with respect to his tinnitus.  He has also submitted lay statements from two friends confirming that he has experienced tinnitus for several years.  The Board finds that the continuity of symptoms reported by the Veteran is credible with respect to tinnitus and establishes a nexus linking his tinnitus to active duty service.  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for tinnitus is granted.  


Bilateral Hearing Loss

The Veteran contends that he incurred a bilateral hearing loss disability also due to acoustic trauma during his combat service in Vietnam.  Hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157   (1993).  After review of the complete record, the Board finds that evidence is against a finding that there is a current bilateral hearing loss disability. 

Service treatment records are negative for complaints or treatment pertaining to hearing loss.  The Veteran's ears and hearing were found to be normal upon examination for separation from active duty service in March 1972, though a hearing whisper test was performed in lieu of an audiogram.  The Veteran did not report any hearing problems at separation and specifically stated that his physical condition was good with no changes since his last examination.  

The post-service medical evidence of record is entirely negative for objective evidence of hearing loss.  The Veteran first complained of hearing loss in July 2002, 30 years after his separation from active duty service, during an audiological consultation at the VAMC.  Testing showed hearing was within normal limits.  
In response to his claim for service connection, VA scheduled the Veteran for audiological examinations in September 2006, March 2010, and September 2011.  At each examination, the VA audiologist determined that the test results were invalid due to a poor consistency of responses.  Similar findings were made at the VAMC in December 2003 and February 2006 when unsuccessful attempts were made to test the Veteran's hearing.  

While some of the Veteran's VA physicians have noted his complaints of hearing loss, it is clear that these doctors were merely recording the Veteran's subjective complaints and not diagnosing measurable hearing loss.  The Court of Appeals for Veterans Claims (Court) has held that the mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  As such, there is no objective evidence of record that the Veteran has hearing loss that qualifies as a hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The Board has considered the Veteran's statements that he has a hearing loss disability.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Id at 1377.  In this case, the Board finds that the Veteran is not competent to diagnose the presence of hearing loss for VA purposes.  He is competent to identify and explain the symptoms that he observes and experiences, such as decreased hearing, but hearing loss for VA compensation purposes require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA requires that hearing loss be of a certain severity verified by specific testing with specialist equipment before it is considered a disability.  See 38 C.F.R. § 3.385.  The Board therefore finds that the Veteran is not competent to diagnose a hearing loss disability for VA purposes.  

Additionally, the Board questions the credibility of the Veteran's history of hearing loss since active duty service.  Prior to receipt of his claim for compensation in July 2005, the Veteran never complained of hearing problems while receiving treatment at the St. Louis VAMC.  In fact, as noted above, during the only successful audio test in July 2002, the Veteran demonstrated normal hearing.  In December 2003, during another audiological consultation, the Veteran denied changes in his hearing and the VA audiologist noted that it was unlikely the Veteran's hearing would have changed significantly since the July 2002 examination.  Furthermore, during every instance when the Veteran's hearing was tested in connection with his current claim for benefits, the tests were deemed unreliable and invalid due to the poor consistency of the Veteran's responses despite his ability to communicate normally with the VA examiners.  The Veteran reported in a November 2006 statement that he was able to converse normally with the examiners as he had taught himself to read lips, however, the Board doubts the veracity of this statement as none of the examining audiologists noted that the Veteran had to read their lips in order to communicate.  The Veteran has also stated that he is unable to hear the pure tone testing due to the ringing in his ears, but the December 2003 audiologist at the VAMC found that this was unlikely based on the loud decibel levels of tones presented.  Finally, the Board notes that the lay statements submitted by the Veteran in support of his claim do not address the claimed hearing loss.  In June 2006 and March 2011 statements, friends of the Veteran described his complaints of ringing in the ears, but did not mention any instances of hearing loss.  

In sum, the evidence is against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to service connection for tinnitus, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  Regarding the claim for hearing loss, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a January 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the December 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained all available records of treatment reported by the Veteran, including service treatment records and records of treatment from the St. Louis VAMC.  Although the Veteran also reported undergoing treatment at Jewish Hospital in St. Louis for his hearing loss, a January 2006 response from the facility states that they have no records for the Veteran as they were destroyed.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the Veteran was scheduled for VA examinations on numerous occasions to determine whether he manifests a current hearing loss disability.  All attempts to test the Veteran's hearing since July 2002 have been unsuccessful due to inconsistency and poor response on the part of the Veteran.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claim.  The Board finds that there is no reasonable possibility that further attempts to obtain valid audiological test results would be successful and result in evidence to substantiate the claim.  See 38 C.F.R. § 3.159 (2011).  In addition, the record does not contain any competent evidence of a current hearing loss disability for VA purposes and the further scheduling of a VA audiological examination is not required by the duty to assist. 

The Board also finds that VA has complied with the December 2009 and July 2011 remand orders of the Board.  In response to the Board's remands, the Veteran's complete treatment records from the St. Louis VAMC were associated with the claims file and VA attempted to obtain valid audiological examination results in March 2010 and September 2011.  The case was then readjudicated in December 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


